DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertelo et al. 2012/0024412.
In regard to claim 8, Bertelo et al. discloses (fig. 3A) a fluid management device (“for handling pressurized fluid in connection with pharmaceutical, biological applications, or other hygienic process industries” is considered an intended use limitation that carries little patentable weight in an apparatus claim.  The applied prior art is deemed to anticipate the claim if the applied prior art discloses all of the recited limitations and is capable of performing the in intended use limitation of the claim.  Bertelo et al. is capable of handling pressurized fluid of any kind and discloses all of the structural recitations, as described below, as is therefore deemed to anticipate the intended use limitation of the claim) comprising:

a two-part ball housing (16b in fig. 2) comprising a first half and a second half configured to mate and define a ball about an exterior portion of the two-part ball housing, wherein respective inner surfaces of the first half and the second half of the two-part ball housing each define respective semi-circular inner surfaces that define a circular passageway through the two-part ball housing when mated, and wherein the ball is disposed in the socket of the two-part jacket for angular movement of the two-part ball housing with respect to the two-part jacket (“to facilitate connection between misaligned devices or components” is also considered an intended use limitation that carries little patentable weight in an apparatus claim.  Bertelo et al. discloses that angular movement is allowed to occur between adjacent ball and socket portions and is therefore deemed to anticipate the intended use limitation of the claim); (see paragraph 20 where the angle of rotation of one shell segment 14 with respect to an adjacent shell segment 14 may be about .5 to 2.5 degrees); and
a flexible conduit 12 (see paragraph 13) having a lumen therein dimensioned to carry the pressurized fluid, the flexible conduit disposed within the circular passageways of the two-part jacket and the two-part ball housing.

In regard to claim 10, further comprising at least one fastener 74 disposed on at least one of the first half or the second half of the two-part jacket.
In regard to claim 11, further comprising at least one fastener 74 disposed on the two-part ball housing.
In regard to claim 12, wherein the two-part jacket and the two-part ball housing comprise a polymer material (see paragraph 32).
In regard to claim 13, wherein the two-part ball housing 16b defines a connecting end 16a at an end thereof, the connecting end comprising one of a flanged end 16a configured to connect with adjacent components or devices 14a.
In regard to claim 14, Bertelo et al. discloses a fluid management device (“for handling pressurized fluid in connection with pharmaceutical, biological applications, or other hygienic process industries” is considered an intended use limitation that carries little patentable weight in an apparatus claim.  The applied prior art is deemed to anticipate the claim if the applied prior art discloses all of the recited limitations and is capable of performing the in intended use limitation of the claim.  Bertelo et al. is capable of handling pressurized fluid of any kind and discloses all of the structural recitations, as described below, as is therefore deemed to anticipate the intended use limitation of the claim) comprising:
a two-part jacket 16a comprising a first half and a second half joined together via one or more hinges or a friction fit arrangement, the first half defining a semi-circular inner surface, the 
a first ball housing (right 16b in fig. 2) comprising a first half and a second half and configured to mate and define a ball about an exterior portion of the first ball housing, wherein respective inner surfaces of the first half and the second half of the first ball housing each define respective semi-circular inner surfaces that define a circular passageway through the first ball housing when mated, and wherein the ball of the first ball housing is disposed in one of the sockets of the two-part jacket for angular movement with respect to the two part jacket to facilitate connection between misaligned devices (see paragraph 20 where the angle of rotation of one shell segment 14 with respect to an adjacent shell segment 14 may be about .5 to 2.5 degrees);
a second ball housing (left 16b in fig. 2) comprising a first half and a second half and configured to mate and define a ball about an exterior portion of the second ball housing, wherein respective inner surfaces of the first half and the second half of the second ball housing each define respective semi-circular inner surfaces that define a circular passageway through the second ball housing when mated, and wherein the ball of the second ball housing is disposed in the other socket 16a of the two-part jacket; and
a flexible conduit 12 having a lumen therein dimensioned to carry the pressurized fluid, the flexible conduit disposed within the circular passageways of the two-part jacket, the first ball housing, and the second ball housing.

In regard to claim 16, wherein the two-part jacket 16a is straight.
In regard to claim 17, wherein the two-part jacket 16a, the first ball housing 16b, and the second ball housing 16a are formed of a polymer material (see paragraph 32).
In regard to claim 18, wherein the first ball housing (right 16b) comprises an end having a connecting end 16a configured to connect with adjacent components 14a.
In regard to claim 19, wherein the second ball housing comprises an end having a connecting end 16a configured to connect with adjacent components 14a.
In regard to claim 20, further comprising one or more fasteners 74 on the two-part jacket.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertelo et al. in view of Perricone 4,946,202.
.
Response to Arguments
Applicant's arguments filed 10/15/21 have been fully considered but they are not persuasive. Applicant argues that Bertelo et al. fails to disclose angular relative movement between adjoining ball and socket portions “to facilitate connection between misaligned devices or compoents”.  The phrase “to facilitate connection between misaligned devices or components” is also considered an intended use limitation that carries little patentable weight in an apparatus claim.  Bertelo et al. discloses that angular movement is allowed to occur between adjacent ball and socket portions (see paragraph 20 where the angle of rotation of one shell segment 14 with respect to an adjacent shell segment 14 may be about .5 to 2.5 degrees to allow for spooling onto a wheel) and is therefore deemed to anticipate the intended use limitation of the claim
The phrase “for handling pressurized fluid in connection with pharmaceutical, biological applications, or other hygienic process industries” is also considered an intended use limitation that carries little patentable weight in an apparatus claim.  Bertelo et al. is deemed to anticipate the claim because Bertelo et al. discloses all of the recited limitations and is capable of performing the in intended use limitation of the claim.  Bertelo et al. is capable of handling 
The obviousness rejection of Bertelo et al. in view of Perricone is being maintained because the anticipation rejection of claims 8 and 14 is deemed proper for the reasons stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DAVID BOCHNA/Primary Examiner, Art Unit 3679